Citation Nr: 0409884	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbosacral strain claimed 
as secondary to the service-connected right leg fracture.


REPRESENTATION

Veteran represented by:	C. Scott Shields, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran served with the U.S. Army Reserves from August 1965 to 
August 1970, which included various periods of active duty/active 
duty for training (ACDUTRA), the longest being from August 1965 to 
February 1966.

The case comes before the Board of Veterans' Appeals (Board) from 
a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
At present, this appeal is remanded to the RO via the Appeals 
Management Center, in Washington, D.C.  

The Board notes that the veteran presented testimony during an 
appeals hearing at the RO before the undersigned Acting Veterans 
Law Judge in April 2003.  A copy of the hearing transcript issued 
following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the veteran and the accredited 
representative of any information and evidence necessary to 
substantiate his claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

In the present case, the Board finds that the VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue of service connection for 
lumbosacral strain claimed as secondary to the service-connected 
right leg fracture.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board notes that the veteran was last 
examined by VA in May 1998, but the examination report did not 
discuss the etiology of the claimed back disorder.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, ordering 
a medical examination or citing recognized medical treatises in 
its decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, in order to afford the veteran due process 
of law, the veteran should be scheduled to undergo a VA 
examination in order to ascertain the etiology of the claimed back 
disorder claimed as secondary to the service-connected right leg 
fracture.

The veteran has been treated for his disability by various private 
health care providers for the claimed back disorder, as well as 
for physical injuries arising from two motor vehicle accidents in 
1992 and 1995.  It appears many but not all medical records 
reflecting medical care provided after the motor vehicle accidents 
are in the file.  For instance, there are no emergency room 
records reflecting treatment immediately subsequent to either 
accident, although a private medical record references treatment 
in 1995 at the Riddle Memorial Hospital.  The private osteopathic 
treatment records which have been submitted for the claims file 
reflect that the treating osteopath provided regular reports to 
physicians, who appear to be the veteran's primary care 
physicians.  No records have been obtained from either physician 
addressed in these reports:  Dr. Robert Tessler, or Dr. John 
Angeloni.  

The veteran testified that he had not seen his private doctor 
since 2001, and he is hereby informed that he should notify the VA 
if he has received subsequent treatment so that these records may 
be obtained in support of his claims.  As such, the RO should 
assist the veteran in obtaining any additional available VA and 
private medical records that may be identified as relevant to the 
claim on appeal.

Moreover, as the claims file currently does not include the 
veteran's service medical records (SMRs), the RO should make a 
search for the veteran's service medical records.  In this 
respect, the January 1999 rating decision and the March 2000 
statement of the case indicate that such records were in the 
possession of the RO at those times.  Also, a statement from the 
National Personnel Records Center (NPRC) shows the service medical 
records were furnished to the RO in May 1998.  If the RO's 
internal search for the SMRs is not successful, the RO should 
attempt to obtain a copy of the veteran's SMRs from the 
appropriate authorities.  Additionally, the RO should attempt to 
perform a search for alternative sources of records for the 
veteran, including his service personnel records, DA-20, medical 
records, and morning and sick reports for any period of active 
service/ACDUTRA from August 1965 to August 1970.  If the search 
for alternate sources of records is fruitless, the claims folder 
must be properly documented with information obtained from the 
National Personnel Records Center (NPRC) in this regard.  See 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).

Lastly, the Board notes that following the January 7, 1999 RO 
notification of the rating decision originally denying the 
veteran's claim of service connection for a left leg disorder, the 
veteran submitted a timely notice of disagreement (NOD) regarding 
this denial.  38 C.F.R. § 20.305.  The RO has not yet issued a 
statement of the case, deferring this action to allow the 
veteran's claims file to be transferred to the Board.

After a notice of disagreement has been filed in any claim, the RO 
is required to issue a statement of the case containing a summary 
of the evidence, the applicable laws and regulations, and an 
explanation as to the decision previously reached, unless the 
veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-
10 (1995).  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist a 
claimant as set forth in the VCAA and relevant case law as 
specifically affecting the issue of entitlement to service 
connection for lumbosacral strain claimed as secondary to the 
service-connected right leg fracture.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of any doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him for back 
or leg problems subsequent to 2001.  In particular, the veteran 
should identify where he received emergency care, if any, 
immediately after the 1992 motor vehicle accident.  The RO should 
request that the veteran provide signed release forms for Dr. 
Robert Tessler, Dr. John Angeloni, and the Riddle Memorial 
Hospital, in addition to any other providers he identifies.  The 
RO should then obtain records from all these sources for inclusion 
in the claims file.

3.  As the claims file currently does not include the veteran's 
service medical records (SMRs), the RO should make a search for 
such records.  In this respect, the January 1999 rating decision 
and the March 2000 statement of the case indicate that such 
records where in the possession of the RO at these times.  If the 
RO's internal search for the SMRs is not successful, the RO should 
attempt to obtain copies of the veteran's SMRs from the 
appropriate authorities.  Additionally, the RO should contact the 
veteran and request that he submit a NA form 13055 (Request for 
Information Needed to Reconstruct Medical Data) with information 
as to any dates of in-service treatment for the claimed back 
disorder, as well as copies of any service medical records he has 
showing treatment for a back disability.  With the information 
contained in the submitted NA form 13055, the RO should request 
the National Personnel Records Center (NPRC) to perform all 
appropriate alternative searches for sources of records, including 
the veteran's personnel records, DA-20, medical records, and 
morning and sick reports, for the period(s) of time reported by 
the veteran.  Copies of any obtained records should be 
incorporated into the claims file.  If the alternative searches 
for sources of records are unsuccessful, documentation to that 
effect must be placed in the veteran's claims folder.

4.  After the development described above has been completed:  
Make arrangements with the appropriate VA medical facility for the 
veteran to be afforded a VA examination by an orthopedist to 
evaluate the nature and etiology of the claimed lumbosacral 
strain.  If no such disorder is found by the examiner, the 
examiner should so indicate.  The RO must make the claims file 
available to the examiner.  The claims folder must be thoroughly 
reviewed by the examiner in connection with the examination.  The 
examiner should indicate in the examination report that the 
medical records in the claims file were reviewed.  All tests and 
studies deemed helpful by the examiner should be conducted.  The 
examiner should review all of the veteran's medical records and 
history.  Following an examination of the veteran and a review of 
his medical records and history, including the May 1998 VA 
examination report and the various private medical records, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the currently claimed lumbosacral strain or 
any portion of a currently-shown back disability became manifest 
during active service/ACDUTRA, or is otherwise related to his 
service.  Additionally, the VA specialist should render an opinion 
as to whether it is at least as likely as not that the currently 
claimed lumbosacral strain is secondary to the veteran's s 
service-connected disabilities, including the right leg fracture.  
Lastly, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the claimed lumbosacral 
strain or any portion of a current back disability is related to 
any post-service event(s) or diseases, such as the veteran having 
a shorter left leg than the right leg, and/or the veteran's 1992 
and 1995 motor vehicle accidents.  If the etiology of the claimed 
lumbosacral strain is attributed to multiple factors/events, the 
examiner should specify which symptoms/diagnoses are related to 
which factors/events.  All pertinent clinical findings and the 
complete rationale for all opinions expressed should be set forth 
in a written report.

5.  After completion of the above, the veteran's claim of 
entitlement to service connection for lumbosacral strain claimed 
as secondary to the service-connected right leg fracture should be 
readjudicated.  If the determination remains unfavorable to the 
veteran, he should be provided with a supplemental statement of 
the case and be afforded an opportunity to respond before the case 
is returned to the Board for further review.  

6.  The RO should provide the veteran with a Statement of the Case 
pertaining to the issue of entitlement to service connection for a 
right leg disability.  The veteran and his representative should 
be given the opportunity to respond thereto and an explanation of 
the time limits for filing a timely substantive appeal.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The veteran 
need take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



